Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	The Applicant alleges the restriction requirement fails to provide reasons why each invention is independent or distinct from one another is noted, however, the Examiner lists each species IA-IM, and each species listed is a different and therefore independent species.  Additionally, the Applicant argues the Examiner does not give reasons why there would be a serious burden on the Examiner.  As stated in the action, each species would require a separate and distinct electronic search query the other species would not require. As for the election of species requirement, the Examiner is not require to identify separate classes and subclasses.  As such, the restriction is made final.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-3 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoschek et al (US Patent Application Publication 2015/0205298).  Regarding claims 1-3, the intended use of the Applicant’s system useful to protect a real estate property from a nuisance animal is believed to be obvious to a person of ordinary skill in the art at the time the application was filed because there is no structural difference between a human and an animal and the intended use cannot be used to patentably distinguish over a prior art of record.  Additionally, the Applicant’s attention is directed to paragraphs 0032, 0033, 0035, 0046, 0061, 0062, 0091, 0092, 0094 and 0095 in part, the reference to Stoscheck et al includes an autonomous data machine freely roaming an environment without the aid of a human using one or more propulsion units or wheels including sensors 130a-130d, a computerized module or processors with the appropriate programming to diagnose the presence of a human and fully capable to detect the presence of an animal, and at least one mobile device, see figure 3, to move to a location of the human or animal.  The system is capable of interacting on many levels such as movement, sounds, light, etc. See paragraphs 0061 and 0067.  As for claims 2 and 3, see paragraph 0044. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T. PRICE JR whose telephone number is (571)272-6892.  The examiner can normally be reached on Monday-Friday 7AM-3:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD T PRICE JR/Primary Examiner, Art Unit 3643